Case 1:19-cv-03570-TSC Document 1-31 Filed 11/26/19 Page 1 of 2




                   Exhibit 28
         Case 1:19-cv-03570-TSC Document 1-31 Filed 11/26/19 Page 2 of 2

                                                         '--~"-•   n•-· - •• . -- • -




                          Non-Formulary Request Form
     ~~                                                                        .

 Thls form must be legibly completed In Its entirety or else it will be deniM! sl)d returned.

 Oats Requested: ~                     Name of Faolity:CJ'"'B           \ qp s ~CA::!b                    (speU out)

 Patient Name:     f?lv\, \cM ,          - lnmate/R~ # ~ Age:
 M~ical Condltlon Being Treated:\ ·71tu4 ~ J • fi..t&t.k~ ~.d' J9.o_
 I.    Previous Remedies or Formulary ltem(s) Used (indude length of time, dosage tried, and
       compliance)

      .... ·~· -~
                · j·
                     ¥•~
                         ~
                           7
                                  -
                                      .@
                                             ~'>-v
                                           -e:." V
                                   '
 11. Reasons a Non-Formulary Drug is Necessary or Current Standard
     (Include/attach ;:finical documentation, Le., culture and sencltiytty)~~~~'£!..!#-----
                                                                    •


Ill. Request the Following Alternative Drug Treatment (Include dosage "chedule and lenVim-J
     time needed- one-month maximum)         u   E       11p0
                                                       r f5h--~ T EO               0            Tt
       c:, ;)re£ \o
PAINP Signature (followed by leglbfe initials): _ _ _ _ _ _ _ _ _ _ __                         Date: _ _ __

                                                     ......::-o::::--__;,--------
Physician Signature (followed by legible initials,..,·
(Must be signed by the facility physician)
                                                                                               Date:
                                                                                                        ---'---
     Com"'ents of Corporats Medical Director.                       !{AfJprcved
     0 Corporate will send to Pharmacy                               0 Denied


                                                                     OM7~
     Q Facility to resubmit

     Reason: ---------------------------
                                                                        ignature of Corporate Medical   Di~ctor




1. Fax this sheet to the Medical Director for review.                                         tt E. Bowlin, D.0.
2. Approved raquest:s Will be taxed diredly to the       pha~ ~©~U~~ f{)'                       JUN 2 5 2002
                                                                   U\.\ ne( GJl· c?:) lY
3.    Denied/Modified requests wD1 be faxed back to the fac:lllty




                                                                                           Ex_28-001517
